             Case 5:18-cv-01002-OLG Document 31 Filed 11/20/19 Page 1 of 5




                             UNITED STATES DISTRICT COURT                        FILED
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION                              NOV 2 0 2019
                                                                          CLERK.   U.S.
JOSE MUNIZ,                                       §                      WEST.j DISDISTRICT
                                                                                        T
                                                                                            COURT
                                                                                             TEXAS
                                                  §
                                                                                          DE U    CLERK
        Plaint?fj                                 §
                                                  §
                                                  §
V                                                       Civil No. SA- 1 8-cv-O 1 002-OLG
                                                  §
                                                  §
CITY OF SAN ANTONIO, TEXAS and                    §
ANGEL CASTELLO, in his individual                 §
capacity,                                         §
                                                  §
        Defendants.


                                               I) 1 0

       On this date, the Court considered Defendant Angel Castello's Motion for Protective Order

(docket no. 24) and Defendant Angel Castello's Motion to Compel (docket no. 28).

       I.      Motion for Protective Order

       Defendant's Motion for Protective Order (docket no. 24) will be denied as moot, but

without prejudice to refiling should the same or similar issues arise again. Specifically, the Motion

for Protective Order appears to focus on the timing of Defendant Angel Castello's deposition in

relation to the discovery deadline. In light of the Court's prior extension of the discovery deadline,

see docket no. 27, the issue appears to be moot, and the parties   shouldif they have not done so
alreadyselect a mutually agreeable date for Defendant Castello' s deposition.
       II.     Motion to Compel

       Having reviewed Defendant's Motion to Compel, Defendant's discovery requests,

Plaintiff's responses and objections to those requests, and the parties' briefing, the Court finds that

Plaintiff's objections to the discovery requests should be overruled and Defendant's motion should

be granted, at least to the extent set forth below. To be clear, the practical impact of such an order
            Case 5:18-cv-01002-OLG Document 31 Filed 11/20/19 Page 2 of 5



may be minimal, as it appears that Plaintiff is only withholding     minimalif anyinformation
and/or documents from Defendants on the basis of his objections. Indeed, Plaintiff's responses to

the discovery requests and response to Defendant's Motion to Compel state that Plaintiff is not

withholding any information as to the vast majority of Defendant's requests. However, rather than

deeming the motion moot, the Court will briefly explain why Plaintiff's objections are overruled

so that the record is clear that Plaintiff has an ongoing obligation to produce such information in

the event any information or documents are being withheld.

       A. Overbreadth and/or Vagueness

       Plaintiff objects to various requests for production and interrogatories on the basis that they

are overbroad and/or vague. See RFPs 4, 9, 10,   11   & 12; IROGs 4, 5 & 8. The Court has reviewed

each such request or interrogatory, and Court finds that the requests and interrogatories are neither

overbroad nor vague.' Additionally, the Court further concludes that each request seeks

discoverable   information.2   Thus, to the extent Plaintiff has withheld or intends to withhold

documents and/or information on the basis of any "overbreadth" or "vagueness" objection to the

aforementioned requests, those documents should be produced and/or information should be

provided.




  Although it is true that Interrogatory 8 could have been more carefully drafted, the information
it seeks is reasonably clear. Indeed, Defendant has clarified that he is only seeking information
concerning Plaintiff's "activities planned for August 2, 2018," and it appears that Plaintiff has
interpreted the request to contain such a limitation. See docket no. 28 ¶ 9; docket no. 30 p. 2. The
Court finds such an interpretation to be appropriate.
2
   Plaintiff argues that information related to Plaintiff's past criminal convictions is not
discoverable. See docket no. 30 pp. 3-4. It very well may true that certain documents that are
responsive to RFP 4 may not ultimately be admissible, but that does not necessarily mean that they
are not discoverable. Indeed, it is conceivable that such a request may lead to the discovery of
admissible evidence. In any event, however, this conclusion appears to have little practical impact,
as Plaintiff has stated that no such documents exist. See docket no. 30 p. 4.

                                                 2
            Case 5:18-cv-01002-OLG Document 31 Filed 11/20/19 Page 3 of 5




        B. Attorney-Client Privilege and/or Work Product

        Plaintiff objects to various requests for production on the basis that they call for the

production of attorney-client privileged materials and/or work product. See RFPs 6, 9, 10,           11   &

12. The Court agrees   with Plaintiff's position that the plain language of certain of the requests may

encompass Plaintiff's communications with his attorney, however, it appears that Defendant has

exempted such materials. See docket no. 28 ¶ 14; docket no. 28-3. To the extent Plaintiff contends

that other materials contain privileged information, the appropriate method for dealing with

privileged material is through the use of a privilege log, rather than a wholesale refusal to produce

documents. Again, it appears that the practical effect of this order will be minimal in light of

Plaintiff's representation that it has produced the responsive documents, but to the extent Plaintiff

is withholding (or intends to withhold) any responsive documents on the basis of any privilege,

Plaintiff should provide a privilege log for all such materials.

        C. Prematurity

        Plaintiff objects to request for production 6 on the basis that it is premature. See docket no.

3Op. 4. Although it may be true that Plaintiff ispresently unable to identify responsive documents,

the request is not improper. Thus, Plaintiff has an ongoing obligation to produce such documents

as the litigation progresses.

       D. Legal Conclusions

       Plaintiff objects to interrogatories 10 and     11   on the basis that they seek legal conclusions.

See IROGs 10 & 11; docket no. 30 p. 3. To the extent Plaintiff intends to argue that the relevant

ordinance "deprived [Plaintiff] of alternate channels of expression besides leafletting," Defendant

is entitled to know Plaintiff'sfactual basis for any such argument. See IROG 10. Similarly, to the

extent Plaintiff intends to contend that the relevant ordinance "is not content neutral," Defendant



                                                   3
               Case 5:18-cv-01002-OLG Document 31 Filed 11/20/19 Page 4 of 5



is entitled to know Plaintiff'sfactual basis for that contention as well.3 See IROG 11. Indeed, these

interrogatories do not ask Plaintiff to make a legal conclusion, but rather ask Plaintiff to provide

the factual information on which Plaintiff will rely to the extent Plaintiff intends to seek such

conclusions at trial. Defendant is entitled to such factual information, and to the extent Plaintiff

has thus far refused to provide it, Plaintiff is instructed to disclose that information.

          E.   Request for Expenses

          Defendant requests expenses related to its Motion to Compel, pursuant to Fed. R. Civ. P.

37. See   docket no. 28 ¶ 10. Having reviewed the record, and in light of the fact that Plaintiff has

largely produced the responsive information notwithstanding his objections, the Court does not

believe that an award of expenses is appropriate at this stage. Thus, Defendant's request for

expenses will be denied.

                                  CONCLUSION AND ORDER

          For the reasons set forth above, Defendant's Motion for Protective Order (docket no. 24)

is DENIED AS MOOT, but WITHOUT PREJUDICE to refiling should the same or similar

issues arise again.

          Additionally, as set forth above, Defendant's Motion to Compel (docket no. 28) is

GRANTED IN PART and DENIED IN PART. Specifically, Plaintiff's objections to

Defendant's discovery requests are overruled, and Plaintiff shallwithin fourteen (14) days of the

date of this    Orderproduce responsive documents and/or information that is presently being

withheld, if any, and/or provide a log of any privileged materials. However, Defendant's Motion

to Compel is denied to the extent it seeks expenses associated with the motion.


     an example, to the extent Plaintiff believes there is evidence that demonstrates that the relevant
ordinance was adopted because the City of San Antonio disagrees with a specific type of content
or the message it conveys (i.e., that the ordinance is not "content neutral"), Plaintiff must identify
that evidence as part of discovery.

                                                   4
   Case 5:18-cv-01002-OLG Document 31 Filed 11/20/19 Page 5 of 5




It is so ORDERED.

SIGNED this4,Iay of November, 2019.


                           ORLANDO L. GARCIA
                       Chief United States District Judge
